Citation Nr: 1204640	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-44 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA pension benefits in the principal amount of $12, 898.00, to include the validity of debt.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in Fort Snelling, Minnesota, which denied the Veteran's request for waiver of his indebtedness.

(The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for post traumatic stress disorder (PTSD) and if so, whether service connection is warranted, is the subject of a separate decision issued simultaneously with this decision.)


FINDINGS OF FACT

1.  The Debt Management Center sent an April 15, 2007 letter to the Veteran notifying him that an overpayment had been created in the total amount of $12,898.00 and that he had the right to dispute the amount of the debt or request a waiver of recovery of the indebtedness within 180 days.

2.  The Veteran's request for a waiver of recovery of the $12,898.00 indebtedness was received in September 2009, which is more than 180 days after the April 2007 notification letter.

3.  To the extent that the Veteran is challenging the validity of the debt, he did not submit a notice of disagreement within one year of the April 2007 letter notifying him of the underlying debt.





CONCLUSIONS OF LAW

1.  The Veteran's request for waiver of recovery of an overpayment indebtedness in the amount of $12,898.00 was not timely filed.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.911, 1.963.

2.  The Veteran did not file a notice of disagreement within one year of April 2007 notification of the underlying debt.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.911(c)(3), 20.302.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the duties to assist and notify, the Board notes that a decision by the United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (see 38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In reaching this decision, the Court observed that the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions.  This statute requires that a payee be notified of his right to apply for a waiver, and a description of the procedures for submitting the application.  38 U.S.C.A. § 5302(a). 

In addition, by regulation it is required that when a debt results from an individual's participation in a benefits program, the individual must be informed of the exact amount of the debt, and the collection methods to be employed.  38 C.F.R. 
§ 1.911(d).  The individual must also be notified of his rights and remedies, specifically, that he may informally dispute the debt, or the amount of the debt; that he may request a waiver; that he may request a hearing; and that he may appeal the underlying debt.  38 C.F.R. § 1.911(b), (c).  As will be discussed below, this information was provided to the Veteran in April 2007.  The claimant must also be provided notice of the reasons for the debt.  38 C.F.R. § 1.911(d).  This was accomplished in the April 2007 and also in the June 2010 supplemental statement of the case (SSOC). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue on appeal has been obtained.  The Veteran has identified no additional evidence that has not been obtained.  Accordingly, the Board concludes that the evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 


LAW AND ANALYSIS

An April 15, 2007 letter from the DMC in St. Paul Minnesota reflects that the Veteran was informed that he was paid $12, 898.00 more than he was entitled to receive.  The letter stated that since he was currently receiving VA benefits, the plan was to withhold those benefits until the amount he was overpaid is recouped.  The letter also noted that the withholding was scheduled to begin in July 2007.  The letter listed his rights, options, and where to call if he had questions.  Specially, the letter provided that he had the right to dispute the debt and the right to request a waiver.  If he requested a waiver, he also had the right to request an oral hearing.  The letter added that information regarding these options is on the enclosed document entitled, Notice of Rights and Obligations and that he was to read it carefully.  The Veteran was also told that if he could not afford to have his entire check withheld to contact VA immediately to establish a reasonable payment schedule.

The Board observes that the document entitled Notice of Rights and Obligations has not been associated with the claims file.  Nevertheless, the April 2007 letter indicates that there were enclosures with the letter.  The Board points out that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Although Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court of Veterans Appeals applied this presumption of regularity to procedures at the RO.  In this case, no clear evidence to the contrary has been presented to rebut the presumption of regularity or that the attachment to the April 2007 letter was not included as an enclosure to that letter.  Neither the Veteran nor his accredited representative has claimed that the Veteran was not notified of the creation of the debt or that he could submit a waiver.  As such, the Board presumes that the enclosure Notice of Rights and Obligations was sent to the Veteran at his address of record in April 2007.

That document, contained in VA Form 0748, explains that the Veteran had the right to dispute the existence or amount of his debt.  The document informed the Veteran that if his benefits were scheduled for offset (which they were in his case), he had to write VA within the next 30 days to avoid that action.  It was noted that if his dispute was received timely, VA would suspend the offset action until there was confirmation that the debt was valid and the amount was correct.  Additionally, the document informed the Veteran that he had 180 days from the date of the letter to submit a request (written in bold type) for waiver of his debt.  He did not submit a dispute within 30 days or a waiver within 180 days of the letter.

In September 2009, VA received the Veteran's request for waiver of his debt.  An August 2009 decision on waiver and indebtedness denied the request.  The decision stated that an application for waiver must be made within 180 days from the date of notification of an indebtedness.  It informed the Veteran that he was notified on April 15, 2007 of his indebtedness, the right to request waiver, and the 180 day time limit for filing an application for waiver.  The decision continued that because he did not file his request within the time period, his waiver application was denied.

After considering all of the evidence of record, the Board finds that August 2009 decision was correct in denying the request for a waiver.  Regarding the timeliness of the waiver request for that overpayment, under 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963(b)(2), a request for a waiver of an overpayment must be made within 180 days of the date of notification of the indebtedness.  The record reflects that the VA DMC sent letter to the Veteran on April 15, 2007 advising him that an overpayment indebtedness had been created, and that he had the right to request a waiver of recovery of the overpayment within 180 days.  However, there is no question that the Veteran did not request a waiver within that period.  The earliest correspondence relevant to this matter received from the Veteran is in September 2009, when he submitted the waiver request along with a Financial Status Report, which was well over 180 days after the April 15, 2007 letter.

Moreover, the Veteran has not alleged that he timely requested the waiver.  Rather, in a May 2010 Form 646, the Veteran's representative contended that neither the August 2009 decision or the November 2009 statement of the case (SOC) provided reasons and bases as to why the debt was created.  

Typically, the issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  Moreover, a claimant has the right to dispute the existence and amount of the debt.  38 C.F.R. § 1.911(c); see also VAOPCCPREC 6-98.

However, in this case, the Board observes that the Veteran's request to dispute the existence or amount of debt is untimely.  The Veteran had a year from the April 15, 2007 letter to appeal the underlying debt.  38 C.F.R. §§ 1.911(c)(1), (3); 20.302(a).  He does not contend that he filed a timely appeal with regard to the underlying debt.  Thus, the Board need not address the issue of the validity of the underlying debt as there is no timely appeal with regard to this issue.

Additionally, 38 C.F.R. § 1.963 provides for extension in circumstances where the individual requesting waiver is able to demonstrate that there was a delay in notification as a result of error by the VA or postal authorities or due to other circumstances beyond the Veteran's control.  Such circumstances have not been demonstrated or even alleged. 

In summary, the claim for a waiver was received more than 180 days after notification, and circumstances warranting extension of time have not been shown.  Further, the Veteran did not file a notice of disagreement within the one year period of the April 2007 letter notifying him of his debt.  Accordingly, the Board concludes that the Veteran's request for waiver of recovery of an overpayment indebtedness in the amount of $12,898.00 was not timely filed and that the issue of the validity of the debt is moot because the Veteran did not file a timely appeal. 


ORDER

Entitlement to a waiver of recovery of an overpayment of VA pension benefits in the principal amount of $12, 898.00, to include the validity of debt, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


